DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd E. Klein on 08/23/2021.

The application has been amended as follows: 

In The Claims:
1. (Currently Amended) A hanging system comprising: 
a support structure having a rear surface, the support structure comprising: 
a rabbet for supporting an article; 
a mounting channel defined by a floor, a first upstanding wall extending from the floor to the rear surface, and a second upstanding wall extending from the floor to the rear surface, the first upstanding wall separating the mounting channel from the rabbet; and 
a mounting groove formed into an inner surface of the second upstanding wall, the mounting groove comprising a mounting surface that extends obliquely from the rear surface of the support structure; 
such that a portion of the ledge portion is oriented perpendicularly with respect to the support surface, and the second portion protruding obliquely from the support surface; and 
wherein at least a portion of the second portion of the hanging bracket is positioned within the mounting groove of the support structure and a portion of the support structure rests atop of the ledge portion of the hanging bracket to mount the support structure to the hanging bracket and thereby hang the support structure from the support surface.
…
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figure 7 will be amended to show a portion of the support structure resting atop of the ledge portion of the bracket.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
References such as Cole et al. (US Patent No. 4,571,866) and Sherman (US Patent No. 4,499,679) disclose support structures which comprise rabbets and grooves, as well as hanging brackets with first and second portions. However, they fail to disclose grooves having oblique portions, as well as hanging brackets with portions protruding obliquely from a support surface as well as being oriented perpendicularly. If either of the grooves in each reference is modified with an oblique portion, it would destroy additional functions of the grooves and therefore would .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631